Citation Nr: 0019100	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-00 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision denied 
service connection for the following conditions: (1) 
amputation of right small finger; (2) residuals of head 
injury; (3) tinnitus; and (4) post-traumatic stress disorder 
(PTSD).  In September 1997, the appellant timely perfected 
his appeal on all four of these issues.

In September 1998, the RO issued a rating decision that 
granted service connection for amputation of the right small 
finger and PTSD, thereby ending the appeal on those two 
issues.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In January 1998, the RO received a letter from the veteran 
which appears to appeal the denial of his nonservice-
connected pension benefits based on income.  This matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not allege that he sustained a head 
injury as a result of combat, service medical records do not 
show a chronic head injury during service, there is no post 
service medical evidence showing continuity of symptomatology 
associated with any inservice head injury, and there is not 
competent evidence indicating a causal relationship between 
current complaints and any incident of military service.

3.  The veteran has not presented a plausible claim for 
service connection for residuals of head injury.

4.  The veteran claims that he sustained shrapnel wounds 
during service, and that the noise of artillery fire caused 
acoustic trauma resulting in tinnitus.

5.  The veteran's service medical records do not show 
complaints or diagnosis of tinnitus during service.

6.  There is no post service medical evidence showing 
continuity of symptomatology associated with tinnitus.

7.  A VA general physical examination, performed in September 
1985, noted that the veteran's ears were "[n]egative to 
external examination"; there were no complaints concerning 
tinnitus.

8.  The first post service treatment report, or allegation by 
the veteran, relating to tinnitus was in February 1994, over 
26 years after the veteran's discharge from active duty 
service, at which time a VA Agent Orange examination was 
conducted; a report of that examination shows complaints of 
intermittent ringing in his ears for the previous three 
years.

9.  There is no competent medical evidence of record relating 
the veteran's current complaints of tinnitus to his active 
duty service.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for tinnitus is not 
warranted. 38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 
38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation revealed that he served on active duty 
in the United States Marines Corps from January 1966 to 
December 1967.  The veteran's pre-induction examination, 
dated in September 1965, noted essentially normal findings 
throughout.  

A review of the veteran's service personnel record revealed 
that he served in the Republic of Vietnam from April 1966 
through July 1966.  Thereafter, he was stationed in Camp 
Lejeune from August 1, 1966 to January 16, 1967.  During this 
time period, the veteran's two primary duties were field 
artillery battery man and motor vehicle operator.  A review 
of the veteran's service medical records during this time 
frame revealed nine separate treatment reports.  No reference 
to or treatment for an automobile accident, head injury or 
facial scar was indicated.  A treatment report, dated in 
December 1966, noted that the veteran was "[e]xamined this 
date and found physically qualified for transfer overseas."   
In December 1967, the veteran's discharge examination was 
conducted.  The report of this examination noted essentially 
normal findings throughout.  Physical examination of his head 
and ears was normal.  In the space used for listing the 
summary of defects and diagnosis, the report stated "none."

The report of a VA general physical examination conducted in 
September 1985 notes the veteran's narrative history of 
injuring his right leg with a hand grinder in October 1983 
and of having been burned on over twenty percent of his body.  
Physical examination revealed that the veteran's head was 
normal and that his ears were "[n]egative to external 
examination."

In February 1994, a VA Agent Orange examination was 
conducted.  No reference to an inservice head injury was 
indicated, and the veteran denied experiencing headaches.  
The report also stated:

Head, Eyes, Ears Nose, Throat:  He states 
for three years his ears ring off and on.

The report also noted that "in 1981 he burned his arms and 
back in a motorcycle accident but recovered from this without 
residual.  He states that he bruised his left foot in an 
accident.  He really gives no further details on this except 
to state that he did not break any bones."  Physical 
examination of the veteran's head and ears was "[e]ssentially 
negative."

A January 1996 treatment report noted that the veteran had 
sores on his head.  It also noted that they "come and go."  A 
treatment report, dated in March 1996, noted that the veteran 
had experienced eye trauma.  The report described this injury 
as "asphalt burn, O.D. [right eye]."  A treatment report, 
dated in July 1996, noted the veteran's complaints of 
intermittent sores on his head for the past three years.  A 
treatment report, dated in December 1996, noted that the 
veteran was being treated for hypertension and non-insulin 
dependent diabetes mellitus.  

In June 1997, a VA examination for scars (skin) was 
conducted.  The report noted the veteran's narrative history 
of the following injuries:

1.  He was involved in a motorcycle 
accident in October of 1966, where he 
attempted to pass a vehicle on the right, 
only to have the vehicle turn right in 
front of him.  He struck the passenger's 
side of the vehicle and was not wearing a 
helmet.  As a result, he sustained a 
concussion and required 30 stitches to 
the left temple.  There was no loss of 
consciousness.

2.  The veteran was in boot camp in 
January 1966, when he was instructed to 
lie on the ground.  The drill instructor 
then had the remaining members of his 
platoon march over him.  This was a form 
of punishment for an unknown misconduct.  
The veteran reports that one of the heels 
of the other soldiers struck him in the 
right upper lid breaking the skin in that 
area.

3.  The veteran was under artillery 
attack in Vietnam when a piece of 
shrapnel struck his right foot.  
Apparently, he was attempting to secure 
the perimeter when this occurred.  He was 
treated by a Corpsman but had multiple 
complications from this injury.

The report noted that "[a]s a result of the head injury, the 
veteran reports only an occasional headache in the left 
temple.  The symptoms are mild and he does not usually 
require any form of treatments for these headaches."  The 
report concluded, in part, with an impression of status post 
trauma to the left temple and eyelid.

In June 1997, a VA examination for scars (burn) was 
conducted.  The report of this examination noted the 
veteran's narrative history of having been hit by shrapnel 
"on both upper extremities.  He was not treated in any way 
other than to have had cream placed on his burns.  The report 
concluded with a diagnosis of status post burn injuries to 
both upper extremities.

A psychiatric treatment report, dated in July 1997, noted 
that the veteran served as a driver for towed artillery 
during his active duty service.  The report also stated "No 
injury.  No POW."

In January 1998, at a hearing before a hearing officer at the 
RO, the veteran testified that around September 1996, while 
stationed at Camp Lejeune, he was struck by a car while 
riding a rented bicycle.  As a result of the impact from this 
collision, he reported that he ricocheted off the first car 
into another car, hitting his head on the second car's door 
handle.  He testified that he was put in a neck brace for 
four days, and that he received four internal and sixteen 
external stitches to close a gash, approximately six inches 
long, from his left temple up into his hairline.  In 
addressing his tinnitus, the veteran indicated that he served 
in the artillery during his active service.  He indicated 
that his inservice duties exposed him to extensive artillery 
noise.  Consequently, he reported that his eardrums were 
ruptured during his active duty service.  He also testified 
that he has experienced ringing in his ears constantly since 
that time.



III. Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Residuals of Head Injury

In this case, the veteran alleges that he injured his head 
after being hit by an automobile while stationed at Camp 
Lejeune around September 1966.  As a result of this incident, 
he testified that he incurred a gash to his forehead that 
required four internal and sixteen external stitches to 
close.  The determinative issues presented by this claim are: 
(1) whether the veteran incurred, or aggravated, a chronic 
head injury during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran has not alleged an inservice injury sustained during 
combat, the combat presumption under 38 U.S.C.A. §1154 does 
not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that he incurred a chronic head injury during service.  
Despite significant service medical records relating to the 
period of time the veteran was stationed at Camp Lejeune, 
from August 1, 1966 through January 16, 1967, there are no 
records of treatment for a chronic head injury during this 
time.  Moreover, his service medical records are also silent 
as to any follow-up treatment for the alleged inservice head 
injury.  The veteran's discharge examination, performed in 
December 1967, noted that his head was normal.  

The first allegation of, or record noting treatment for, an 
inservice head injury is the veteran's Application for 
Compensation and Pension, VA Form 21-526, filed in February 
1997, over 29 years after the veteran's discharge from active 
duty service.  The post service medical evidence is silent as 
to any continuity of symptomatology associated with an 
inservice head injury.  A post service VA general physical 
examination, performed in September 1985, noted the veteran's 
history of having been burned over his arms and back, but the 
report contains no reference to an inservice head injury.  
The report of the veteran's February 1994 VA Agent Orange 
examination also failed to record any information regarding 
the veteran's alleged inservice head injury.  This report, 
however, noted that the veteran was injured by a motorcycle 
accident in 1981, many years after his discharge from the 
service, in which he burned his arms and back.  A psychiatric 
examination, performed in July 1997, noted that the veteran 
had "no injury" during service.

Although the veteran has alleged that he currently has 
residuals of an inservice head injury, his statements and 
testimony, in light of the medical evidence of record, are 
not competent to establish the onset of a chronic disability 
during service.  Lay evidence alone will not support a 
finding on a medical question requiring special expertise or 
special knowledge, such as diagnosis or causation of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Moreover, there 
is no post service medical evidence of record showing 
treatment for residuals of a chronic head injury.  
Accordingly, the Board concludes that the evidence of record 
does not show a chronic inservice head injury to which a 
current disorder is related.

The Board notes that the veteran does not allege that he 
incurred a head injury related to combat; however, even if 
the Board accepted the veteran's contention that he incurred 
a head injury during his active duty service, the evidence 
does not include competent evidence showing that his current 
complaints are causally related to an injury during his 
active duty military service.  The veteran's own statements 
are not competent evidence to establish the etiology of his 
alleged current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Although 
his June 1997 VA examination for skin noted the veteran's 
complaints of occasional headaches which he attributed to his 
inservice head injury, there is no medical opinion linking 
this condition to his active duty service.  See Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  The 
evidence of record also does not show a continuity of post 
service symptoms of a chronic head injury following his 
discharge from the service.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that 
either claim is well grounded, they must be denied.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded, 
it is incomplete, and depending on the particular facts of 
the case, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. 69, 78 (1995).  
Here, unlike the situation in Robinette, the veteran has not 
put VA on notice of the existence of any specific, particular 
piece of available evidence that could make either of his 
claims well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

B.  Tinnitus

The veteran contends, in essence, that he developed tinnitus 
as the direct result of acoustic trauma from artillery fire 
during service.  Accordingly, the determinative issues 
presented herein are: (1) whether the veteran sustained a 
chronic condition during service; (2) whether he has a 
current disorder; and, if so, (3) whether this current 
disability is etiologically related to his service. 

Although evidence of service incurrence is usually shown by 
service medical records, in certain circumstances veterans 
who have engaged in combat may use "lay or other evidence" to 
establish service incurrence of a disease or injury. Caluza, 
7 Vet. App. at 505, 507; 38 U.S.C. § 1154(b).  Section 
1154(b) of title 38, U.S. Code provides: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary. The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(d) (1997). 
"Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected[;] . . . [it] does, however, considerably lighten 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996). 

Assuming that 38 U.S.C.A. § 1154(b) is applicable to the 
veteran's claim for service connection for tinnitus and that 
he alleges that he incurred tinnitus as a result of acoustic 
trauma during a combat experience, the Board finds that the 
claim is well grounded, presuming the truth of the veteran's 
allegations.  Thus, the primary issue before the Board is not 
whether the veteran was exposed to artillery noise during 
service, but whether he currently has any residuals, i.e. 
tinnitus, as a result of that exposure. See Kessel v. West, 
13 Vet. App. 9 (1999).

After a thorough review of the veteran's claims file, the 
Board concludes that the evidence does not show that the 
veteran's current complaints of tinnitus are causally related 
to his active duty military service.  The veteran's 
statements and testimony are not competent evidence to 
establish the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not shown to be a physician, he is not 
competent to make a determination that his current tinnitus 
is the result of an inservice incident of acoustic trauma 
over four decades ago. Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  The evidence of record does 
not establish that the veteran's current complaints of 
tinnitus are related to his active duty service.  Although 
the veteran claims that his tinnitus resulted from acoustic 
trauma during service, the first post service complaint or 
allegation of tinnitus is dated in February 1994, over 26 
years after the veteran's discharge from the service.  In 
addition, the veteran's February 1994 VA Agent Orange 
examination noted that he had had intermittent ringing in his 
ears for the previous three years.  Accordingly, the Board 
concludes that the preponderance of the evidence of record is 
against a finding that tinnitus originated during the 
veteran's active duty service.



ORDER

Because it is not well grounded, the veteran's claim for 
service connection for residuals of head injury is denied.

Entitlement to service connection for tinnitus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

